Citation Nr: 1031102	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 
1962.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  During 
the pendency of this appeal, the Veteran moved and the appeal is 
currently under the jurisdiction of the Boise, Idaho RO.

In March 2009, the Board remanded this issue for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDING OF FACT

The Veteran is diagnosed with PTSD, which is related to at least 
one verifiable traumatic event experienced during his active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred 
in service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (as amended), 4.125 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that an 
acquired psychiatric disorder, to include PTSD, is related to his 
service with the United States Marine Corps from November 1958 to 
October 1962.    

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 [one or other, or both only if appropriate] (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125 (requiring PTSD diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  

This revision adds to the types of PTSD claims that VA will 
accept through credible lay testimony alone as being sufficient 
to establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In place of 
corroborating reported stressors, a medical opinion must instead 
be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  

Initially, the Board notes that there is a current diagnosis of 
PTSD as shown by a November 2009 VA psychiatric examination.  
Additionally, the November 2009 examiner related the Veteran's 
PTSD diagnosis to a traumatic experience during military service 
involving the death of a fellow service member.  

The pertinent issue in this case is whether there is sufficient 
corroboration of the Veteran's statements.  The Board is not 
required to accept an appellant's uncorroborated account of his 
active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other sources.  
Moreau v. Brown, 9 Vet. App. 389 (1996).  

In various statements, the Veteran has contended that while 
stationed in Thailand, he was on a recovery team that was 
responsible for retrieving vital aircraft, aircraft components 
and surviving and non-surviving members of downed aircraft. On 
one occasion, he was at the airfield when the body of Lieutenant 
N.F.S., whom he knew quite well, was taken off the recovery 
helicopter, and the Veteran was part of a recovery team that went 
into the jungle for retrieval of the crashed plane.

He recalled that N.F.S.'s helmet had the back of it blown out and 
later learned that the ejection seat had a part incorrectly 
installed, so when N.F.S. ejected, it exploded behind his head 
instead of firing the rocket motor in the ejection system. The 
Veteran indicated that this was part of a campaign named 
Operation Air Cobra located  north of Udorn, Thailand, on the 
Mekong River.  

In April 2007, the Veteran submitted a few pages of a Marine 
Attack Squadron 332 Unit Book which included a page dedicating 
the Unit Book to a First Lieutenant who lost his life on April 
23, 1962, while flying as a member of Marine Attack Squadron 
Three Thirty Two. He identified this man as the pilot "that we 
had to recover his body and plane" on which his stressor is 
based.

The Unit Book indicates that in late April 1962, part of the 
squadron had played a role in operation "Air Cobra," and in May 
16 VMA-332 landed her aircraft and men in Thailand, at Udorn, 35 
miles south of Vientiane and the Laotian border.  The Veteran's 
personnel records place him in Tahkli, Thailand, in April 1962 
and in Udorn, Thailand in May 1962. 

The Veteran also related that the memory of the dead pilot in 
Thailand had diminished over time, until the death of his son in 
Iraq as a Blackhawk Pilot had brought back the memory and caused 
his symptoms to emerge on a higher level. His wife wrote that the 
events of their son's death had compounded the memory of the day 
and death of the Lieutenant in Thailand.

An October 2009 memorandum from a member of the RO's JSRRC Team 
noted that the Veteran's personnel file listed him as being 
assigned to the VMA-332nd, MAG-12, 1st MAW, Marine Corps for most 
of 1962.  

The memorandum also noted that the USMC (United States Marine 
Corps) History Division had confirmed that 1st Lieutenant N.F.S. 
was a casualty assigned to the same unit as the Veteran and died 
under the circumstances accurately described by the Veteran.  The 
memorandum concluded that the details listed above corroborate 
the Veteran's claimed stressor.  

All service connection claims must be considered on the basis of 
the places, types and circumstances of a claimant's military 
service.  38 C.F.R. § 3.303(a).  The incident the Veteran 
described was entirely consistent with the place and 
circumstances of his service, as shown by his service personnel 
records.  

Moreover, the particular event the Veteran described has been 
confirmed; however, corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. App. 
307 (1997); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In Pentecost, the Court held the Board had erred by requiring 
corroboration of the appellant's actual physical proximity to (or 
firsthand experience with) and personal participation in the 
claimed rocket attacks.  The facts in this case are similar to 
Pentecost, as the Board now has evidence showing the Veteran very 
likely participated in the described events.    

The Board recognizes that the evidence in this case is not 
definitive, but confirms that 1st Lieutenant N.F.S. was a 
casualty assigned to the same unit as the Veteran and died under 
circumstances accurately described by the Veteran.  Although the 
Veteran's participation with this experience has not been 
corroborated by official documents, consideration of his service 
at the time of the claimed incident, in light of the verified 
incident, is sufficient to place the evidence in equipoise 
regarding this claim.  

The Veteran is entitled to have the benefit of the doubt resolved 
in his favor, and the Board concludes that the claimed in-service 
stressor has been verified with independent evidence.  Therefore, 
as the medical evidence demonstrates a diagnosis of PTSD related 
to at least one traumatic experience in service that has been 
sufficiently and independently verified, entitlement to service 
connection for PTSD is granted.

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


